Name: Commission Regulation (EC) No 1498/2003 of 26 August 2003 on the opening of additional quotas for imports into the Community in quota year 2004 of certain textile products originating in certain third countries having participated in trade fairs organised in the Community in November 2003
 Type: Regulation
 Subject Matter: international trade;  marketing;  trade;  cooperation policy;  leather and textile industries
 Date Published: nan

 Avis juridique important|32003R1498Commission Regulation (EC) No 1498/2003 of 26 August 2003 on the opening of additional quotas for imports into the Community in quota year 2004 of certain textile products originating in certain third countries having participated in trade fairs organised in the Community in November 2003 Official Journal L 215 , 27/08/2003 P. 0085 - 0087Commission Regulation (EC) No 1498/2003of 26 August 2003on the opening of additional quotas for imports into the Community in quota year 2004 of certain textile products originating in certain third countries having participated in trade fairs organised in the Community in November 2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Regulation (EC) No 138/2003(2), and in particular Article 8 thereof,Whereas:(1) Quotas in addition to those shown in Annex V to Regulation (EEC) No 3030/93 may be opened when required under special circumstances. The Commission has received a request to open additional quotas in view of trade fairs to be held in 2003.(2) Additional quotas have already been opened for trade fairs in previous years for certain third countries.(3) Access to the additional quotas should be limited to products which have been exhibited by the exporting countries at the relevant fair and for the quantities agreed to by sales contracts, as certified by the competent authorities of the Member State in which the fair is taking place.(4) In order to avoid overutilisation of the additional quotas it is appropriate to request the Member State on the territory of which the fair is taking place, on the one hand, to ensure that the total amounts covered by certified contracts do not exceed the limits set for these additional quotas and, on the other hand, to inform the Commission after closure of the fair of the total quantities covered by such certified contracts.(5) In respect of imports into the Community of products for which additional quotas are opened, it is appropriate to apply the provisions of Regulation (EEC) No 3030/93 governing imports of products subject to quantitative limits set out in Annex V to the said Regulation, with the exception of the provisions relating to flexibilities.(6) Requests for import authorisations should moreover be accompanied by the contract signed at the relevant fair, as certified by the competent authorities of the Member State where it is held.(7) In order to avoid circumvention, issue of import authorisations should cover only products shipped in the supplier country in which they originate no earlier than 1 January 2004.(8) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible.(9) The measures provided for in this Regulation are in conformity with the opinion of the Textile Committee,HAS ADOPTED THIS REGULATION:Article 1In addition to the quantitative limits on imports established by Regulation (EEC) No 3030/93, additional quotas for quota year 2004, as set out in the Annex hereto, shall be opened in respect of the trade fairs to be held in November 2003 in the European Community.Article 21. Access to the additional quotas referred to in Article 1 shall be limited to products which have been exhibited by the exporting countries at the fair, and subject to the quantities agreed by a sales contract signed at the relevant fair and certified by the competent authorities of the Member State where the fair takes place.2. The competent authorities of the Member State in the territory of which the fair is taking place shall ensure that the total amounts covered by certified contracts do not exceed the limits fixed in the Annex.3. The Commission shall be informed by the relevant Member State no earlier than 1 January 2004 of the total quantities covered by contracts certified as having been concluded during the fair.The information shall be broken down according to supplier country and category.Article 31. Without prejudice to paragraphs 2 and 3, imports into the Community of products for which additional quotas have been opened shall be subject to the provisions of Regulation (EEC) No 3030/93 which are applicable to imports of products subject to quantitative limits established in Annex V to that Regulation, with the exception of Article 7.2. Import authorisations shall be issued only on presentation of an export licence bearing in box 9 an indication of the fair and year to which it relates and accompanied by the original of the certified contract referred to in Article 2.3. Import authorisations shall cover only products shipped into the Community, from the third country of origin, on or after 1 January 2004.Article 4This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 August 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 23, 28.1.2003, p. 1.ANNEXAdditional quotas for the Berlin trade fair to be held on 13 and 14 November 2003The complete description of the goods is shown in Annex I to Council Regulation (EEC) No 3030/93>TABLE>